                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT


ALBIN MELI, CHARLIE MELI,                      )
and JEREMIE MELI,                              )
                                               )
         Plaintiffs,                           )
                                               )
         v.                                    )              Civil Action No. 2:19–CV–71
                                               )
CITY OF BURLINGTON, VERMONT,                   )
BRANDON DEL POZO,                              )
JASON BELLAVANCE, and                          )
CORY CAMPBELL,                                 )
                                               )
         Defendants.                           )


                JOINT MOTION TO STAY DISCOVERY THIRTY (30) DAYS

         NOW COME the parties, by and through their counsel of record, and hereby jointly move

to stay discovery for 30 days. In support of their joint motion, the parties submit the following

Memorandum of Law.

                                       Memorandum of Law

         Since the September 14, 2020 status conference, the parties through counsel have

engaged in a series of discussions addressed, in part, to resolving the case. Towards that end, the

parties have agreed to attend a second (virtual) mediation on Wednesday, October 21, 2020. As

part of this effort, the parties seek permission from the Court to stay discovery for thirty (30)

days. A short stay in discovery will help ensure that the parties’ time and resources will be

devoted to maximizing the chance of a successful mediation. In the event that the second

mediation is unsuccessful, the parties will submit a revised Discovery Schedule/Order with the

Court.
       WHEREFORE, for the foregoing reasons, the parties’ Joint Motion to Stay Discovery

Thirty (30) Days should be granted.

       DATED at Brattleboro, Vermont, this 23rd day of September, 2020.



                                                 /s/ Evan B. Chadwick______
                                                 Evan B. Chadwick, Esq.
                                                 Chadwick & Spensley, PLLC
                                                 Attorneys for Plaintiffs
                                                 136 High Street
                                                 Brattleboro, VT 05301
                                                 (802) 257-7161
                                                 evan@chadwicklawvt.com

       DATED at Burlington, Vermont this 23rd day of September, 2020.



                                                 /s/ Pietro J. Lynn________
                                                 Pietro J. Lynn, Esq.
                                                 Barbara R. Blackman, Esq.
                                                 Lynn, Lynn, Blackman & Manitsky, P.C.
                                                 Attorneys for Defendants
                                                 76 St. Paul Street, Suite 400
                                                 Burlington, VT 05401
                                                 (802)-860-1500
                                                 plynn@lynnlawvt.com
                                                 bblackman@lynnlawvt.com


SO ORDERED:



_______________________________                         _____________________
Judge                                                   Date




                                             2
